 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELICA FRANCES,                               No. 2:16-cv-01016-JAM-GGH
12                      Plaintiff,                    ORDER
13           v.
14    ACCESSIBLE SPACE, INC., et al.,
15                      Defendants.
16

17

18          Plaintiff appears in this personal injury action pro se and in forma pauperis. On May 29,

19   2018 the magistrate judge to whom the matter was assigned issued Findings and

20   Recommendations recommending that plaintiff’s Motion for a Restraining Order should be

21   denied as moot. ECF No. 39. Parties were given fourteen (14) days to file any objections to the

22   foregoing. Id. Plaintiff filed what was denominated as a Response to defendants’ Opposition to

23   her Motion, ECF No. 42, which the court views as objections to the Findings and

24   Recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having reviewed the file and the

27   magistrate judge’s findings and recommendations the court ADOPTS the findings and

28   recommendations in full.
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2   1.     Plaintiff’s Motion for a Restraining Order is DENIED;
 3   2.     The Clerk of the Court shall remove the gavel on ECF No. 39 on the court’s docket.
 4
     October 24, 2018 
 5
                                                        John A. Mendez_________________ 
 6
                                                        United States District Court Judge 
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
